Citation Nr: 1515210	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for residuals of a crushing injury to the left 4th and 5th fingers, rated as 10 percent disabling prior to July 9, 2011 and 20 percent thereafter. 

2. Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.

3. Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to July 9, 2011 and 40 percent thereafter.

4. Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2012.

6. Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to June 1974 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, September 2008 and January 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The April 2008 rating decision denied entitlement to increased ratings for radiculopathy of the lower right extremity, a lumbar spine disability, and a right knee disability.  The September 2008 rating decision denied entitlement to an increased rating for residuals of a crushing injury of the left 4th and 5th fingers.  It also continued the previous denials of entitlement to increased ratings for radiculopathy of the lower right extremity, a lumbar spine disability, and a right knee disability.

The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in August 2010.  A transcript of the hearing has been reviewed and associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

This matter was before the Board in June 2011 where, in pertinent part, it was remanded for further development.

Thereafter, in a March 2013 rating decision, the RO increased the rating for residuals of a crushing injury of the left 4th and 5th fingers from 10 percent to 20 percent disabling, effective July 9, 2011.  The rating decision also increased the rating for the Veteran's lumbar spine disability from 20 percent to 40 percent disabling, effective July 9, 2011.

In the January 2015 rating decision, the RO denied entitlement to a compensable rating for bilateral hearing loss.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In private treatment records dated in August 2008, the Veteran reported that he was retiring because of a number of bone and joint problems.  It was noted that he had not worked since April 2008 due, in part, to chronic knee and back pain.  The appellant reported that he was applying for benefits with the Social Security Administration (SSA).  In private treatment records dated in May 2009, the Veteran indicated that he had begun receiving SSA benefits.  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As noted, in the January 2015 rating decision, the RO denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran submitted a notice of disagreement (NOD) in March 2015.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.

2. Issue a statement of the case with respect to the issue of entitlement to a compensable rating for bilateral hearing loss.

The appellant is advised that he will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues noted.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issues should any of claims be returned to the Board.  38 U.S.C.A. § 7104.

3. If any benefit sought on appeal is not fully granted issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


			      		      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






